DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-03-09. Claims 1-20 are pending. Claims 1, 9, 15 is/are independent.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s terminal disclaimer.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20080271018 to Gross et al. (hereinafter "Gross '018") in view of U.S. Publication 20100115601 to Brandstetter (hereinafter "Brandstetter '601") in view of North American Electric Reliability Council (NERC), "Critical Infrastructure Protection Standard CIP–007–4:Cyber Security — Systems Security Management", http://www.nerc.com/, rev. 4 (2011) (hereinafter "CIP-007-4") in view of U.S. Publication 20070061125 to Bhatt et al. (hereinafter "Bhatt '125")) does not disclose, with respect to claim 1, "collect system information by communicating with a plurality of devices over an electronic communications network to execute a plurality of command line operations on the plurality of devices, wherein the command line operations are selected to target extraction of profile elements based on one or more critical infrastructure protection ("CIP") standards in one or more of the following: CIP-003 R6, CIP-007 Rl, CIP-007 R2, CIP-007 R3, CIP-007 R4, and/or CIP-007 R5" in the recited context.  Rather, Gross '018 discloses  a system specifically designed for assessing and protecting cyber-critical assets [Gross '018 ¶ 0007, 0044-0049, 0081, 0111-0112] that takes snapshots of active target systems [Gross '018 ¶ 0044-0049, 0056-0057, 0121], assesses vulnerabilities, tests patches and repairs on a model, and deploys tested remediations to the target systems [Gross '018 ¶ 0098, Fig. 4].  Brandstetter '601 amplifies this by teaching protection of cyber-critical assets of the bulk electric power industry and explicitly discusses assuring compliance with CIP-003 and CIP-007 [Brandstetter '601 ¶ 0006-0009, 0015, 0121-0122].  To this, CIP-007-4 adds detail concerning assets in the bulk electric power industry and their security needs [CIP-007-4, page 4].  Finally, Bhatt '125 lays out a methodology for collecting, comparing, and reporting vulnerability data on a predetermined schedule [Bhatt '125 ¶ 0041, 0131-0132, 0028].
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9, 15, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-8, 10-14, 16-20 are allowed in view of their respective dependence from claims 1, 9, and `5.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494